           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

ERICA MCCALLIE                                              PLAINTIFF

v.                       No. 4:19-cv-503-DPM

TRANSPLACE STUTTGART, LP;
TRANSPLACE TEXAS, LP;
TRANSPLACE FREIGHT SERVICES, LLC;
TRANSPLACE INTERNATIONAL, INC.;
FRANK MCGUIGAN; and
JAMES "JAY" MOSS, JR.                                    DEFENDANTS


                                ORDER
     The Court notes the joint motion to dismiss based on the proposed
settlement, NQ 13. Two loose ends. While the parties' preference for
confidentiality is understandable, the Court's practice in FLSA cases is
for the agreement to be on the public docket. Delock v. Securitas Security
Services USA, Inc., No. 70 in E.D. Ark. NQ 4:11-cv-520-DPM (16 August
2012). If this is a deal breaker, the parties should so advise the Court.
Second, McCallie' s lawyers must confirm that the proposed fees were
negotiated separately from the merits settlement. Barbee v. Big River
Steel, LLC, F.3d 1024, 1027 n.1 (8th Cir. 2019); Melgar v. OK Foods, 902
F.3d 775, 779 (8th Cir. 2018). Joint report due by 17 September 2019.
So Ordered.


              D.P. Marshall fr.
              United States District Judge
